DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. WO 2014/059034 A2 (Sinclair) and Kamel et al. Express Polymer Letters (2008), Vol. 2, No. 11, pages 758-778 (Kamel) in combination.
Claims 29-38 are drawn to a solid composition comprising a compound having the structure of formula (I) or a salt thereof, and further comprising one or more solid orally-acceptable excipients or carriers, wherein said composition is in a unit dosage form for human administration of 0.01 to 3000 mg, and further wherein said composition is formulated as a dietary supplement.
Claims 39-47 are drawn to a method of preparing a dietary supplement comprising combining (i) a compound having the structure of formula (I) or a salt thereof, with (ii) one or more solid orally-acceptable excipients or carriers, to form a solid composition, wherein said composition is in a unit dosage form for human administration of 0.01 to 3000 mg, and further wherein said composition is formulated as a dietary supplement.
Claim 48 is drawn to a method of supplementing a diet comprising providing a composition to a human for self-administration, wherein the composition is a solid composition comprising a compound having the structure of formula (I) or a salt thereof, and further comprising one or more solid orally-acceptable excipients or carriers, wherein said composition is in a unit dosage form for human administration of 0.01 to 3000 mg, and further wherein said composition is formulated as a dietary supplement.
Sinclair relates to methods for treatment and prevention of cancer by administering agents that increase levels of NAD+ (page 1, lines 21-22). Sinclair further relates to a composition, e.g., a pharmaceutical composition, containing at least one agent described therein together with a pharmaceutically acceptable carrier (page 48, lines 15-26). Sinclair teaches that the pharmaceutical compositions may be specially formulated for administration in solid or liquid form. Agents that increase levels of nicotinamide adenine dinucleotide (NAD+; which may also be referred to therein as NAD) include NAD+ precursors, such as nicotinamide mononucleotide (NMN) (page 73, lines 12-14). Sinclair teaches that compositions may be administered in the form of tablets, capsules, pills, and the like (page 79, lines 7-31). Sinclair teaches that agents described therein, such as NMN or a salt or prodrug thereof, are administered at a dosage of 250 mg – 5 grams per day, by an oral route. Sinclair teaches that the tablets, pills, or capsules may be coated with gelatin or the like (page 80, lines 5-11). 
Sinclair differs from the instantly claimed invention in that Sinclair 1) does not exemplify a composition comprising NMN or a salt thereof and one or more solid orally-acceptable excipients or carriers (e.g., Sinclair does not teach all of the elements in a singular embodiment); however, this deficiency would have been prima facie obvious as Sinclair teaches all the claimed elements and explicitly suggests combining said elements in the manner instantly claimed. 
Regarding claims 37-38 and 46-47, Sinclair 2) does not teach a composition wherein said one or more solid orally-acceptable excipients or carriers comprise hydroxypropylmethyl cellulose or sodium carboxymethyl cellulose; however, this deficiency would have been obvious in view of the teachings of Kamel.
Kamel teaches that polymeric delivery systems are mainly intended to achieve controlled or sustained drug delivery (Abstract). Polysaccharides fabricated into hydrophilic matrices remain popular biomaterials for controlled-release dosage forms and the most abundant naturally occurring biopolymer is cellulose; so hdroxypropylmethyl cellulose can be used for production of time-controlled delivery systems. Additionally, sodium carboxymethyl cellulose is used to coat tablets. 
It would have been obvious to one of ordinary skill in the art to substitute a coating comprising gelatin with a coating comprising hydroxypropylmethyl cellulose or sodium carboxymethyl cellulose in the tablets, pills, or capsules of Sinclair. As evidenced by Sinclair and Kamel, gelatin, hydroxypropylmethyl cellulose, and sodium carboxymethyl cellulose were known in the art as being employed in coatings for controlled drug delivery. The simple substitution of one known element for another (e.g., a coating material for controlled drug release) to obtain predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 


Conclusion
Claims 29-48 are pending. Claims 29-48 are rejected. No claims are allowed.

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/